21 A.3d 1183 (2011)
207 N.J. 33
In the Matter of William Enrique AGRAIT, an Attorney at Law (Attorney No. XXXXXXXXX).
D-111 September Term 2010, 068328
Supreme Court of New Jersey.
July 15, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-411, concluding that WILLIAM ENRIQUE AGRAIT of NEWARK, who was admitted to the bar of this State in 1984, should be censured for violating RPC 1.7(a) and (b) (concurrent conflict of interest) and RPC 1.9(a) (conflict of interest), and good cause appearing;
It is ORDERED that WILLIAM ENRIQUE AGRAIT is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.